United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2226
                                  ___________

Vera Eileen Jackson, also known       *
as Vera Eileen Sullivan, also known   *
as Vera Eileen Jackson-Sullivan,      *
                                      *
              Appellant,              *
                                      *
       v.                             *
State of Missouri; State of Kansas;   *
Donald Mason; Debroah Neal;           *
Marsha Walsh; Michael Adams;          *
Charles Defeo; James Reed; Leonard    *
Hughes, III; Lee Wells; Peggy         * Appeal from the United States
Stevens-McGraw; John Jack; William * District Court for the
A. Cleaver; Charles Atwell, parties   * Western District of Missouri
immediately above are judges; Tonya   *
Lawyer; Vanessa Wise; George Ranft; *       [UNPUBLISHED]
Gary Wallace; Kathy Verecke; Kelli    *
Fitzpatrick; Betty, Supervisor of     *
MADD; Sherri Harmon; Patricia         *
Grover; Kara Kantola; Sherri          *
Cassidy; Frank Doe, “Frank” unknown *
last name; Michael J. Maloney;        *
Jonathan Bortnick; Bonita Williams;   *
Richard Rose; Russell Purvis; Randy   *
Kitchens; Deborah Porter-Gill;        *
Steven Treaster; Aldridge & Hall Law *
Firm; Menorah Medical Center;         *
Robert J. Gauer, Dr.; KU Medical      *
Center, University of Kansas Medical  *
Center; St. Lukes Hospital, of Kansas *
City; North Kansas City Hospital;     *
Truman Medical Ctr., also known as    *
Truman Medical Hospital; St. Marys    *
Hospital; Western Missouri Mental        *
Health Center; Richard Rice; Allen       *
Russell; Erlene Krigel; James Speck;     *
Dennis Muller, John Picerno; David       *
Barlow; Thomas Bellman; Fred             *
Slough; Robb & Robb; Redfearn &          *
Brown; Shamberg & Johnson;               *
Connie J. Boysen; Timothy Bosler;        *
Lazer Tow; Jacqueline Murray-Irving;     *
A-1 Insurance Agency; Peters             *
Automotive; Dominick&s A-1               *
Alignment; Hunt Electric; National       *
Auto Brokers; A Bargain Insurance        *
Agency; Michael Devoe Sullivan;          *
American Family Insurance Company,       *
Incorporated; Tracy Hopkins; Hanks       *
Auto Repair; Rainbow Phillips 66;        *
Devry Institute of Technology,           *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: June 19, 1998
                              Filed: July 9, 1998
                                   ___________

Before McMILLIAN, LOKEN and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Vera Eileen Jackson appeals from the final judgment entered in the United States
District Court1 for the Western District of Missouri dismissing her complaint without
prejudice. Having carefully reviewed the record, we conclude that Jackson failed to


      1
      The Honorable Joseph E. Stevens, Jr., United States District Judge for the
Western District of Missouri.

                                         -2-
allege any basis for subject matter jurisdiction. Accordingly, we affirm. See 8th Cir.
R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-